Title: To James Madison from St. Mary’s Seminary, 25 June 1806
From: St. Mary’s Seminary
To: Madison, James



June 25-December 7, 1806
Dr. James Madison for John Todd1806 June 25for  2 night & swimming Trowsers$ 2.37 1/ 2"       mending summer clothes.               25"1 pair of shoes on the 19th instant    2.July 11  1 pair of ditto & mended Ditto2.12 1/ 218  1 pair of shoes                        2.August 101 pair of ditto2.10.75""        1 1/ 4 yard blue cloth for an uniform coat  9.""Linen, bottons, Trimming & making4.""        1/ 2 yd. Dimity for a waistcoat.              75""        Linen, Trimming & making                    1.50""        1 black, silk cravat                         .75""        1 Leather Cap                               1.50"      "  Paid to mend his Trunk.                       37 1/ 2"      "  1 Desk lock, 25 April1.                       12 1/ 2"       " paid to Sadler, 2 July for a Watch gold key & repair4.75""paid to Livers 14 ds. for a beaver hat delivered 5 April4.""paid to sadler again the 31 July for repairing his watch.87 1/ 228.62 1/ 2October5"Cornelius Nepos2.""Gloucester greek’s Grammar1.""Goldsmith’s Roman history.87 1/ 225"1 beaver hat paid to Livers3.6.87 1/ 2Novembr.12"1 pair of suspenders1.""2 pairs of shoes the 18 & 31 of october4.20"3 1/ 4 yards Colmouth for a great Coat4.6"       "Flannel, Linen, Ribbon, Thread & Buttons      1.85"       "Making                                        2."        "mending clothes.62 1/ 2"        "1 yard blue cloth, for an uniform Pantaloon7.""Linen silk, & Trimming.62 1/ 2""Making2.""     5/ 8 Casimir yellow, for an uniform waistcoat 1.87 1/2""Bottons silk & Linen.82 1/ 2""Making1.5027.3624"4 Pocket handkerchiefs3.50""Washing Two quarters9.""mending Linen stockings &c.3.""Doctors Fees4.""Paper quills, Slates, &c.3.Penny post on 13 Letters & postage on 3 do..5123.1 pr 1627"Six Months Boarding & Tuition in advance100.196.62 pour Maîtres d’agrèment masters of optional subjects2922562










